                 UNITED STATES DISTRICT COURT
                    DISTRICT OF MINNESOTA
                  Civil No. 19-883(DSD/BRT)

Brenda Calloway Colvin,

                Plaintiff,

v.                                                  ORDER

Plymouth Police Department,
Glenn Gerads Plymouth Police,
In Official Capacity, Fisher
Plymouth Police, In Official Capacity,

and

Hennepin County Child Protection,
Claire M. Niessen-Derry Investigator,
In Official Capacity, Colette Roseler
Supervisor, In Official Capacity
and Kelli Syring Social Worker,
In Official Capacity,

                Defendants.


      Brenda Calloway Colvin, Address Unknown, plaintiff pro
      se.

      Christiana Martenson, Hennepin County Attorney’s Office,
      300 South 6th Street, Suite A2000, Minneapolis, MN 55487,
      counsel for defendants Hennepin County Child Protection,
      Claire M. Niessen-Derry Investigator, In Official
      Capacity, Colette Roseler Supervisor, In Official
      Capacity and Kelli Syring Social Worker, In Official
      Capacity.

      Ryan M. Zipf, League of Minnesota Cities, 145 University
      Avenue W, St. Paul, MN 55103, counsel for defendants
      Plymouth Police Department, Glenn Gerads Plymouth
      Police, In Official Capacity, Fisher Plymouth Police, In
      Official Capacity.
     This matter is before the court upon the motion to

dismiss the complaint by defendants Hennepin County Child

Protection, Colette Roesler, Kellie Syring, and Claire M.

Niessen-Derry    (Hennepin    County     defendants).      Based   on   a

review of the file, record, and proceedings herein, and for

the following reasons, the motion to dismiss is granted.



                              BACKGROUND

     In March 2019, a Plymouth police officer responded to a

report of children alone in pro se plaintiff Brenda Calloway

Colvin’s   home.      ECF   No.    18   at   XI:294–303,   XII:304–306,

XII:311–317.1      Plymouth police referred the matter to the

Hennepin County defendants, who in turn filed a Child in Need

of Protection or Services (CHIPS) petition on behalf of

Colvin’s six children.            Id. at XII:311–320.        The CHIPS

proceeding remains ongoing.         See ECF No. 26, Ex. 6.

     On March 29, 2019, Colvin filed suit against the Plymouth

Police Department and two of its officers (Plymouth Police

defendants),    and   against the Hennepin County defendants.

ECF. No. 1.     Colvin amended her complaint in June 2019 to

include claims under 42 U.S.C. §§ 1981, 1983, and 1985 for




     1  The court references Colvin’s amended complaint, ECF
No. 18, as written, by citing to specific page and line
numbers.
                                    2
various alleged constitutional violations as well as claims

for alleged violations of certain state laws.              See generally

ECF No. 18.    As far as this court can tell, Colvin is seeking

various forms of declaratory and injunctive relief on behalf

of herself, and a damages award on behalf of her children.

See id. at XXIX:679–698, XXX:700–721, XXXI:722–741.

     The Hennepin County defendants now move to dismiss on

grounds this court should abstain under Younger v. Harris,

401 U.S. 37 (1971), in light of the ongoing CHIPS proceeding.

Alternatively, they move to dismiss based on the fact that

Hennepin County Child Protection is not a legal entity subject

to suit, and on the grounds that (1) Colvin has not properly

served   any   of   the   Hennepin       County   defendants,   (2)   the

individual     Hennepin   County     defendants      are   entitled   to

immunity, and (3) Colvin has failed to state a claim.            Colvin

has not responded to the motion to dismiss, and did not appear

at the September 5, 2019, hearing on this matter.                At the

hearing, counsel for the Hennepin County defendants argued in

support of its motion and counsel for the Plymouth Police

defendants informed the court that they have not answered or

filed motions in response to Colvin’s complaint because they

have not been properly served.




                                     3
                             DISCUSSION

I.   Younger Abstention Doctrine

     Under Younger, federal courts are directed “to abstain

from accepting jurisdiction in cases where ... granting [the

relief     requested]    would   interfere   with   pending   state

proceedings” involving important state interests.             Night

Clubs, Inc. v. City of Fort Smith, Ark., 163 F.3d 475, 477

n.1 (8th Cir. 1998).        To determine whether abstention is

appropriate, the court must consider three factors: “(1)

[whether] there is an ongoing state proceeding, (2) which

implicates important state interests, and (3) [whether] there

is an adequate opportunity to raise any relevant federal

questions in the state proceedings.” Plouffe v. Ligon, 606

F.3d 890, 892 (8th Cir. 2010) (citing Middlesex Cty. Ethics

Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982)).

Where a plaintiff seeks injunctive or declaratory relief, and

the above Middlesex factors are present, Younger directs

federal courts to abstain and dismiss the suit.       Night Clubs,

Inc., 163 F.3d at 481 (citing Gibson v. Berryhill, 411 U.S.

564, 577 (1973)).       Where a plaintiff seeks damages, Younger

calls for federal courts to abstain and stay the federal suit

until the underlying state proceeding has concluded.            Id.

(citing Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 731

(1996)).

                                  4
       Here, Colvin seeks damages on behalf of her children as

well   as   declaratory    and   injunctive   relief     on   behalf   of

herself.       As Magistrate Judge Becky Thorsen explained in the

order granting in part and denying in part Colvin’s motion to

amend her complaint, because Colvin is proceeding pro se, she

may not bring claims on behalf of her minor children.                  See

Buckley v. Dowdle, No. 08-1005, 2009 WL 750122, at *1 (8th

Cir. Mar. 24, 2009) (affirming dismissal of a pro se complaint

filed on behalf of the plaintiff’s minor daughter); Bower v.

Springfield R-12 Sch. Dist., 263, F. App’x 542, 542 (8th Cir.

2008) (per curiam) (same); see also ECF No. 13 at 1 n.1.                As

such, this claim for relief must be summarily dismissed and

does not factor into whether Younger abstention is proper.

       Next,    Colvin   seeks   various   forms   of   injunctive     and

declaratory relief on behalf of herself.           Among other things,

Colvin requests that this court take over the ongoing state

juvenile protection proceedings, ECF No. 18 at XXIX:694–98;

that the Minnesota Department of Health and Human Services

review and audit Hennepin County Child Protection, id. at

XXX:703–06; and that Hennepin County Child Protection be

required to contact parents “periodically with services to

help parents, with the offer of having Children [sic] placed

outside of the home so that parents can achieve healthy, and

sustaining goals, such as school, medical, legal, etc.,” id.

                                    5
at XXX:715–18.       Because each of the Middlesex factors are

satisfied   here,    the     court    will    abstain   from    exercising

jurisdiction over these claims.

      First, the CHIPS proceeding involving Colvin and her

children is an ongoing state matter.              See ECF No. 26, Ex. 6.

Next, the Eighth Circuit recognizes that state proceedings

regarding    child    welfare        represent     an   important      state

interest.   See Tony Alamo Christian Ministries v. Selig, 664

F.3d 1245, 1249 (8th Cir. 2012) (“[T]here is no doubt that

state-court proceedings regarding the welfare of children

reflect an important state interest that is plainly within

the scope of [Younger].”).           Finally, absent a showing by the

plaintiff to the contrary, there is a presumption that state

courts    will    provide    an      adequate     opportunity    to    raise

constitutional claims.         See Oglala Sioux Tribe v. Fleming,

904 F.3d 603, 613 (8th Cir. 2018) (“State courts are competent

to   adjudicate    federal    constitutional        claims,    and    when   a

litigant has not attempted to present his federal claims in

related   state-court       proceedings,      a   federal     court   should

assume that state procedures will afford an adequate remedy,

in the absence of unambiguous authority to the contrary.”)

(internal citations omitted).             Here, it does not appear that

Colvin has attempted to raise her constitutional concerns at

the state level, and she has not shown that the state would

                                      6
fail to provide an adequate procedure to address such claims.

See generally ECF No. 18.      Given the presence of all three

Middlesex factors, this court must abstain under Younger and

Colvin’s claims for injunctive and declaratory relief are

dismissed without prejudice.

II.   Other Grounds

      Because the court abstains from exercising jurisdiction,

it declines to consider the other grounds raised in the

Hennepin County defendants’ motion to dismiss.2

III. Improper Service on the Plymouth Police Defendants

      Without effective service or waiver of process, the

court lacks personal jurisdiction over a defendant.        See

Printed Media Servs., Inc. v. Solna Web, Inc., 11 F.3d 838,

843 (8th Cir. 1993).    A plaintiff must make a prima facie


      2   Although    the   court    declines   to   exercise
jurisdiction here, were the court to reach the merits of
Colvin’s claims, the outcome would remain the same. The court
has reviewed Colvin’s complaint and is satisfied that all
claims against the Hennepin County defendants should be
dismissed. Hennepin County Child Protection Services is not
a legal entity subject to suit. See State ex rel. Ryan v.
Civil Serv. Comm’n of City of Minneapolis, 154 N.W.2d 192,
194 (Minn. 1967).    Further, suing the individual Hennepin
County defendants in their official capacities, as Colvin has
done here, amounts to a suit against Hennepin County Child
Protection Services. Johnson v. Outboard Marine Corp., 172
F.3d 531, 535 (8th Cir. 1999) (“A suit against a public
employee in his or her official capacity is merely a suit
against the public employer.”). Finally, none of the Hennepin
County defendants appear to have been properly served, see
ECF 26, Ex. 5, and Colvin has failed to state a claim against
any of them.
                                7
showing that the court has personal jurisdiction over the

defendants.     See Digi-Tel Holdings, Inc. v. Proteq Telecomms.

(PTE),    Ltd.,   89    F.3d    519,   522   (8th   Cir.   1996).        When

considering whether personal jurisdiction exists, the court

views    the   evidence    in   the    light   most   favorable     to   the

plaintiff and may consider matters outside the pleadings.

Id.; see Dever v. Hentzen Coatings, Inc., 380 F.3d 1070, 1072-

73 (8th Cir. 2004).        Where “a defendant is not served within

90 days after the complaint is filed, the court - on motion

or on its own after notice to the plaintiff - must dismiss

the action without prejudice against that defendant or order

that service be made within a specified time.”              Fed. R. Civ.

P. 4(m).

     Here, there is nothing in the record to indicate that

Colvin has properly served the Plymouth Police defendants

within the time permitted. Given her pro se status, the court

will give Colvin 30 days from the date of this order to effect

proper service.        If Colvin does not file an affidavit showing

proper service on the Plymouth Police defendants within 30

days of this order, the court will dismiss her complaint

against them without prejudice for failure to prosecute.



                                CONCLUSION

     Accordingly, IT IS HEREBY ORDERED that:

                                       8
    1.   The motion to dismiss [ECF No. 21] is granted;

    2.   The Hennepin County defendants are dismissed from

this action without prejudice; and

    3.   Plaintiff shall file an affidavit showing proper

service of process on the Plymouth Police defendants by

November 6, 2019.


Dated: October 7, 2019

                                 s/David S. Doty
                                 David S. Doty, Judge
                                 United States District Court




                             9
